FILED
                             NOT FOR PUBLICATION                             APR 06 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CLIFFORD L. SASSELLI,                             No. 08-17105

               Plaintiff - Appellant,             D.C. No. 2:06-cv-02204-GEB-
                                                  CMK
  v.

TRICIA CHRISTOFFERSON, Public                     MEMORANDUM *
Service Staff, U.S. Forest Service,

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Clifford L. Sasselli appeals pro se from the district court’s judgment

dismissing his action alleging claims under the Federal Tort Claims Act (“FTCA”)

and Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S. 388 (1971). We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6).

Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005); Coyle v. P.T. Garuda

Indon., 363 F.3d 979, 984 n.7 (9th Cir. 2004). We affirm.

      The district court properly dismissed Sasselli’s FTCA claim for lack of

subject matter jurisdiction because Sasselli failed to file an administrative claim

before filing this action in the district court. See 28 U.S.C. §§ 2401(b), 2675(a);

Marley v. United States, 567 F.3d 1030, 1034–37 (9th Cir. 2009), cert. denied, 130

S. Ct. 796 (2009).

      The district court properly dismissed Sasselli’s Bivens claim for failure to

state a claim because Sasselli filed his claim after the applicable two-year statute of

limitations expired. See W. Ctr. for Journalism v. Cederquist, 235 F.3d 1153, 1156

(9th Cir. 2000) (per curiam) (explaining that the forum state’s personal injury

statute of limitation applies in Bivens actions); Cal. Civ. Proc. Code § 335.1.

      Sasselli did not object to the magistrate judge’s order staying discovery and

thus forfeited his right to challenge that order on appeal. See Simpson v. Lear

Astronics Corp., 77 F.3d 1170, 1174 (9th Cir. 1996) (concluding that a party who

fails to timely object to a magistrate judge’s nondispositive order forfeits the right

to challenge that order on appeal).


                                           2                                   08-17105
Sasselli’s remaining contentions are unpersuasive.

AFFIRMED.




                                  3                  08-17105